DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 have been reviewed and are under consideration by this office action.

Status of Claims
This action is in reply to the amendment filed on 03/11/2022. Claims 1-12 have been reviewed and are under consideration by this office action. Claims 1 has been amended by Applicant. Claims 1 is further amended and claims 5-6 and 14-20 have been cancelled with the Examiner’s amendment provided below. Claims 1-4 and 7-12 currently pending and are allowed.












Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by applicant’s representative Brian Bollinger on 05/31/2022.
 Please further amend the claims filed on 03/11/2022 as follows:
1.	 (Currently Amended) A computer-implemented method comprising: 
storing metadata for a first subset of a plurality of projects, each of the first subset of the plurality of projects having an associated value for completion and an expected end date falling within a window of time, wherein the value for the completion of a given project is 
selecting, in response to a determination that a cumulative value for completing each project of across the first subset of the plurality of projects falls below a threshold value, a second subset of the plurality of projects from a third subset of the plurality of projects, representing projects having respective expected end dates that do not fall within the window of time, wherein the selecting of the second subset of projects from the third subset of the plurality of projects comprises: 
assigning a value for completing each project in the third subset of the plurality of projects;
retrieving a set of parameters for each project in the third subset of the plurality of projects from a database implemented on a first computer system, at least one of the set of parameters varying as a function of time, and the set of parameters comprising a first probability that quantifies a chance that the project will be completed given the expected end date; 
calculating a second probability for each project in the third subset of the plurality of projects at a client of a machine learning platform that provides access to a predictive model trained on information about a set of previous projects, stored as structured data in a repository accessible to the machine learning platform based on the set of parameters such that the second probability for each project quantifies a chance that the project will be completed given an end date within the window of time;
determining a difference between the first probability and the second probability for each project in the third subset of the plurality of projects; and 
selecting projects of the third subset of the plurality of projects, based at least in part on the difference in probabilities, as the second subset of the plurality of projects, such that the value for completing the second subset of the plurality of projects in combination with the cumulative value for completing the first subset of the plurality of projects meets the threshold value; 
wherein one of the set of parameters for each project is a number of days elapsed between a date at which a budget was approved for the project and a current date;
wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, one of the set of parameters for each project being derived from a number of times that the project has been in a given one of the plurality of stages;
changing the expected end date for each of the third subset of projects to the end date within the window of time;
determining an outcome for each of the third subset of projects; and
retraining the predictive model using set of parameters for each of the third subset of projects and the determined outcome for each of the third subset of projects.
2.	 (Original) The method of claim 1, further comprising: displaying the second subset of the plurality of projects to a user in a graphical user interface having a selected format for that user; receiving feedback from the user about the displayed second subset of the plurality of projects; and adjusting the selected format of the graphical user interface for the user according to the received feedback.
3.	 (Original) The method of claim 1, wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, and one of the set of parameters for each project is calculated as a ratio of a number of stages through which the project has passed to a number of days that have passed since the project began.

4.	 (Original) The method of claim 1, wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, one of the set of parameters for each project representing a sequence of stages through which the project has passed.
5.	 (Cancelled)
6.	 (Cancelled)
7.	 (Original) The method of claim 1, wherein the plurality of projects are divided across a plurality of entities, and each project in the third subset of the plurality of projects is associated with a given entity of the plurality of entities.
8.	 (Original) The method of claim 1, wherein one of the set of parameters for each project is a category of products associated with the project.
9.	 (Original) The method of claim 1, further comprising providing the second subset of the plurality of projects to a user via a chat interface incorporating natural language processing, such that the chat interface can provide the second subset of the plurality of projects in response to a question inputted by the user.
10.	 (Original) The method of claims 1, wherein the machine learning platform updates the repository according to the second probability for each project and an outcome for each project once the project has ended.
11.	 (Original) The method of claim 1, wherein calculating the first probability for each project in the third subset of the plurality of projects based on the set of parameters at the predictive model comprises: generating a first prediction from the set of parameters at a random forest classifier; generating a second prediction from the set of parameters at a boosting classifier; and calculating the first probability as a weighted linear combination of the first metric and the second metric.
12.	 (Currently Amended) A non-transitory computer readable medium storing machine readable instructions that are executed by a  processor causing the processor to perform the steps comprising:
storing metadata for a first subset of a plurality of projects, each of the first subset of the plurality of projects having an associated value for completion and an expected end date falling within a window of time, wherein the value for the completion of a given project is a quantifiable benefit that is realized when the project is completed but not when the project is incomplete;
selecting, in response to a determination that a cumulative value for completing each project of across the first subset of the plurality of projects falls below a threshold value, a second subset of the plurality of projects from a third subset of the plurality of projects, representing projects having respective expected end dates that do not fall within the window of time, wherein the selecting of the second subset of projects from the third subset of the plurality of projects comprises: 
assigning a value for completing each project in the third subset of the plurality of projects;
retrieving a set of parameters for each project in the third subset of the plurality of projects from a database implemented on a first computer system, at least one of the set of parameters varying as a function of time, and the set of parameters comprising a first probability that quantifies a chance that the project will be completed given the expected end date; 
calculating a second probability for each project in the third subset of the plurality of projects at a client of a machine learning platform that provides access to a predictive model trained on information about a set of previous projects, stored as structured data in a repository accessible to the machine learning platform based on the set of parameters such that the second probability for each project quantifies a chance that the project will be completed given an end date within the window of time;
determining a difference between the first probability and the second probability for each project in the third subset of the plurality of projects; and 
selecting projects of the third subset of the plurality of projects, based at least in part on the difference in probabilities, as the second subset of the plurality of projects, such that the value for completing the second subset of the plurality of projects in combination with the cumulative value for completing the first subset of the plurality of projects meets the threshold value; 
wherein one of the set of parameters for each project is a number of days elapsed between a date at which a budget was approved for the project and a current date;
wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, one of the set of parameters for each project being derived from a number of times that the project has been in a given one of the plurality of stages;
changing the expected end date for each of the third subset of projects to the end date within the window of time;
determining an outcome for each of the third subset of projects; and
retraining the predictive model using set of parameters for each of the third subset of projects and the determined outcome for each of the third subset of projects.

13-20.	(Cancelled)





Reasons for Allowance
The rejection under 35 USC 101 has been withdrawn based on Examiner’s amendments in light of the USPTO PEG 2019 guidance.  The Revised Guidance states that an additional element that reflects an improvement in the functioning of a computer is indicative that the additional element integrates the exception into a practical application. In Prong 2 of Step 2A, the Revised Guidance states that the claims should be evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Amended claim 1 recites a combination of additional elements including “calculating a second probability for each project in the third subset of the plurality of projects at a client of a machine learning platform that provides access to a predictive model trained on information about a set of previous projects, stored as structured data in a repository accessible to the machine learning platform based on the set of parameters such that the second probability for each project quantifies a chance that the project will be completed given an end date within the window of time;
determining an outcome for each of the third subset of projects; and
retraining the predictive model using set of parameters for each of the third subset of projects and the determined outcome for each of the third subset of projects.” Claim 1 recites limitations that integrate the abstract idea into a practical application and provide an improvement the technology as a whole similar to Diamond v. Diehr (See MPEP 2106.05(a) (II)(i); i. Particular computerized method of operating a rubber molding press, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981)) based on the disclosure in Applicants specification. 
Rejections under 35 U.S.C. 103 were previously withdrawn in the Non-Final Rejection dated 11/20/2021. The Examiner has further added the most relevant non-patent literature and foreign reference regarding the application to the PTO-892 as neither further teach “storing metadata for a first subset of a plurality of projects, each of the first subset of the plurality of projects having an associated value for completion and an expected end date falling within a window of time, wherein the value for the completion of a given projection is represents a quantifiable benefit that is realized when the project is completed but not when the project is incomplete;… calculating a second probability for each project in the third subset of the plurality of projects at a client of a machine learning platform that provides access to a predictive model trained on information about a set of previous projects, stored as structured data in a repository accessible to the machine learning platform based on the set of parameters such that the second probability for each project quantifies a chance that the project will be completed given an end date within the window of time;… wherein one of the set of parameters for each project is a number of days elapsed between a date at which a budget was approved for the project and a current date;
wherein a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, one of the set of parameters for each project being derived from a number of times that the project has been in a given one of the plurality of stages;
retraining the predictive model using set of parameters for each of the third subset of projects and the determined outcome for each of the third subset of projects” neither individually nor in combination.
The rejection of claims 1-4, 7-8, 10, and 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1) and Duggan et al. (US 20160260047 A1) is withdrawn. Further the rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1), Duggan et al. (US 20160260047 A1), and Ho et al. (US 20160086110 A1) is withdrawn. Further the rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1), Duggan et al. (US 20160260047 A1), and Iulianello et al. (US 6938007 B1) is withdrawn. Further the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1), Duggan et al. (US 20160260047 A1), and Porter, (US 20190057143 A1) is withdrawn. Further the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20160171406 A1) in view of Johnson et al. (US 20170163587 A1), Duggan et al. (US 20160260047 A1), and  Dong et al. (US 20190057143 A1) is withdrawn.
The closest relevant art is as follows:
- Sen et al. (US 20160171406 A1): Sen teaches storing metadata for a first subset of a plurality of projects, each of the first subset of the plurality of projects having an associated value for completion and an expected end date falling within a window of time, assigning a value for completing each project in the third subset of the plurality of projects, and retrieving a set of parameters for each project in the third subset of the plurality of projects from a database implemented on a first computer system, at least one of the set of parameters varying as a function of time and the set of parameters comprising a first probability that quantifies a chance that the project will be completed given the expected end date. However, Sen neither alone or in combination teaches the limitations as stated above.
- Johnson et al. (US 20170163587 A1): Johnson teaches a cumulative value for completing each project of the first subset of the plurality of projects falls below a threshold value, a second subset of the plurality of projects from a third subset of the plurality of projects, representing projects having respective expected end dates that do not fall within the window of time, calculating a second probability for each project in the third subset of the plurality of projects at a client of a machine learning platform that provides access to a predictive model trained on information about a set of previous projects, stored as structured data in a repository accessible to the machine learning platform based on the set of parameters such that the second probability for each project quantifies a chance that the project will be completed given an end date within the window of time, and a value for completing the second subset of the plurality of projects in combination with the cumulative value for completing the first subset of the plurality of projects meets the threshold value. However, Johnson neither alone or in combination teaches the limitations as stated above.
- Duggan et al. (US 20160260047 A1): Duggan teaches a method to  intelligently determine adjusted real time probabilities that various task assignments will be completed by corresponding deadlines and, therefore, whether an overall team objective that the various tasks are designed, in the aggregate, to achieve. Determinations may be based in part on recent computing activity associated with data files of individual tasks. In particular, data files that correspond to individual tasks may be flagged as such by a service provider that may then track computer based activity such as increased data size of files or increased frequency of save event and determining a difference between the first probability and the second probability for each project in the third subset of the plurality of projects. However, Duggan neither alone or in combination teaches the limitations as stated above.
- Ho et al. (US 20160086110 A1): Ho teaches a method for workflow analysis includes an evaluation module executing on a processor that receives execution logs including records of workflow paths traversed. The evaluation module correlates at least one workflow step with a target metric and generates an importance score for the at least one workflow step based on the correlation with the target metric and a status of each project is defined as one of a plurality of stages, each stage representing a degree of progress of the project toward completion, one of the set of parameters for each project being derived from a number of times that the project has been in a given one of the plurality of stages. However, Ho neither alone or in combination teaches the limitations as stated above.
- Iulianello et al. (US 6938007 B1): Iulianello teaches wherein one of the set of parameters for each project is a number of days elapsed between a date at which a budget was approved for the project and a current date. Iulianello further teaches project enhancement or development metrics information is preferably collected at the beginning and end of each project, and can include, for example, size (function points), defects (occurring within 30 days after implementation), start and end dates (estimated and actual), and effort (estimated and actual) information. Project metrics information can be collected when a project is started, after project estimates have been completed, after the developer and customer have approved the project, after project implementation has been completed, and 30 days after the project has been completed. Typically, when the project is started, the following information is recorded: the project's identification (ID) and name, the ID of any major project this project is related to, an initial estimate of the cost band this project falls into, and the ID and name of each application impacted by this project. However, Iulianello neither alone or in combination teaches the limitations as stated above.
- Porter et al. (US 20190057143 A1): Porter teaches providing the second subset of the plurality of projects to a user via a chat interface incorporating natural language processing, such that the chat interface can provide the second subset of the plurality of projects in response to a question inputted by the user. Porter further teaches a self-maintaining automated chat response generator. In particular, the systems and methods described herein analyze a corpus of digital content to identify content topics and generate a language model for categorizing a chat question. Additionally, the systems and methods described herein analyze a chat question to assign the chat question to a content topic based on keywords identified within the chat question. However, Porter neither alone or in combination teaches the limitations as stated above.
- Dong et al. (US 20190057143 A1): Dong teaches wherein calculating the first probability for each project in the third subset of the plurality of projects based on the set of parameters at the predictive model comprises: generating a first prediction from the set of parameters at a random forest classifier, generating a second prediction from the set of parameters at a boosting classifier, and calculating the first probability as a weighted linear combination of the first metric and the second metric. However, Dong neither alone or in combination teaches the limitations as stated above.
- Lawrence (US 8527327 B1): Lawrence teaches project organization may specify that a project stage is out of control if the percentage completion variance exceeds a project control limit for eight successive completed project activities. This is the default setting for the first embodiment of the present invention. However, a number of alternative project control rules can be configured, such as a project is out of control if the percentage completion variance for 4 out of 5 successive completed project activities exceeds a project control limit. Lawrence further teaches determine which aspects of a project are under control and whether the trend is toward increasing or decreasing control. The degree of control is measured within and across projects for different drivers of project performance. This gives the project organization a holistic view of whether specific project enablers are driving projects out of control or contributing to bringing projects under control.. However, Lawrence neither alone or in combination teaches the limitations as stated above.
- Indenbom (US 20190392035 A1): Indenbom teaches a method of information extraction from natural language texts using a combination of classifier analyzing local and non-local features may comprise: extracting a plurality of features associated with each text segment of a plurality of text segments of a natural language text; associating one or more tags with each text segment of the plurality of text segments by processing, using a stage one classifier, the extracted features associated with each text segment; extracting, from a local context of a candidate token of a text segment of the plurality of text segments and classifiers employed by operations performed by block 140 may be implemented by a gradient boosting classifier, random forest classifier, support vector machine (SVM) classifier, and/or other suitable automatic classification methods. However, Indenbom neither alone or in combination teaches the limitations as stated above.
- Alexander et al. (US 20190121855 A1): Alexander teaches a system for optimizing project and/or task completion through the use of machine learning is disclosed. The system receives attributes for a project and participants to participate in the project. The attributes are provided to a natural language processing engine to determine content related to the attributes. Once the content is determined, the system receives a selection of a portion of the content and attributes to be searched via a search engine of the system. Alexander further teaches  determining a potential combinations of individuals, devices, or a combination thereof, for participating in the project, wherein the potential combinations are determined based on the individuals, the devices, or a combination thereof, in the potential combinations having a correlation with the first attributes, the second attributes, the portion of the content, or a combination thereof. However, Alexander neither alone or in combination teaches the limitations as stated above.
The closest relevant non-patent literature of record is:
- J. E. V. Gerk and R. Y. Qassim, "Project Acceleration via Activity Crashing, Overlapping, and Substitution," in IEEE Transactions on Engineering Management, vol. 55, no. 4, pp. 590-601, Nov. 2008, doi: 10.1109/TEM.2008.927786. (herein after referred to as Gerk): Gerk teaches a great need for the allocation of additional resources with a view to accelerating projects, so as to ensure delivery on the planned date. These resources are obtained from project budget contingency, whose purpose is to foresee and budget for delays arising from disruptions, inaccurate activity time and cost estimates, and resource non-availability when required for the execution of project activities. This type of problem arises both in the planning phase of a project, particularly in the context of bidding, as well as in ongoing projects, including new product development projects. The research reported in this paper provides a mixed-integer nonlinear programming model for the acceleration of projects, employing the simultaneous crashing, overlapping, and substitution of project activities. However, Gerk neither alone or in combination teaches the limitations as stated above.
The closest relevant foreign prior art of record is:
- Lulock (WO 2018141012 A1): Lulock teaches a system for managing the allocation of tasks to workers, for monitoring the performance of those tasks, and for generating statistical measures of task performance, and in particular to a workplace task management system and process. The described embodiments of the present invention include a workplace management system and process that enable the decentralised management of activities associated with one or more workplaces. The workplace management system and process described generate an interactive graphical user interface (GUI) for display on computing devices such as desktop computers and portable computing devices. However, Lulock neither alone or in combination teaches the limitations as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624